Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

 

 

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) dated April 20, 2017 between
LENOX DRIVE OFFICE PARK, LLC, a Delaware limited liability company with an
office at c/o JFR Global, 2329 Nostrand Avenue, Suite 200, Brooklyn, New York
11210, successor in interest to Brandywine Operating Partnership, L.P.
(“Landlord”) and CELSION CORPORATION, a Delaware Corporation limited liability
company having an address at 997 Lenox Drive, Suite 102, Lawrenceville, New
Jersey 08648 (“Tenant”).

 

R E C I T A L S:

 

WHEREAS, pursuant to a certain Lease dated July 14, 2011 (the “Original Lease”),
Tenant now leases an agreed upon 10,870 rentable square feet (“rsf”) of space on
the first floor of the office building located at 997 Lenox Drive,
Lawrenceville, New Jersey (the “Building”), commonly referred to as Suite 106
(the “Original Premises”); and

 

WHEREAS, the term for the Original Lease expires on April 30, 2017; and

 

WHEREAS, Tenant now desires to reduce the size of the Original Premises such
that it will be comprised of an agreed upon 7,565 rsf (the “Demised Premises”)
and further desires to extend the term of the Lease for an additional five (5)
years and four (4) months, subject to the terms and conditions described herein;
and

 

WHEREAS, Landlord and Tenant mutually agree in this First Amendment to implement
the terms of the reduction in size and extension of term and make such other
modifications as are herein agreed in order to accomplish and complement the
foregoing, all as set forth herein below.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1.     Incorporation of Recitals; Capitalized Terms. The recitals set forth
above, the Original Lease as amended herein, and the exhibits attached thereto
are hereby incorporated by reference into this First Amendment. For sake of
clarity any reference to the Building, Premises, Term, and Landlord shall mean
references to those terms identified in this First Amendment. For purposes of
this First Amendment, except where the context otherwise requires, the First
Amendment and the Original Lease shall be referred to collectively as the
“Lease.”

 

1

--------------------------------------------------------------------------------

 

 

2.     Demised Premises. Landlord and Tenant agree that effective May 1, 2017
the Demised Premises shall be deemed to be comprised of 7,565 rsf. The Demised
Premises and that portion of the Original Premises being removed are depicted on
Schedule A attached hereto and made a part hereof.   Landlord agrees that the
current IT room, which is not contiguous to the premises shall continue to be
included in the Demised Premises. Tenant agrees to pay a sum not to exceed
$1,500. 00 based on Landlord’s invoice toward the creation of a hallway door
access. Landlord shall have the absolute right upon ninety (90) days’ notice to
relocate the IT room into the Demised Premises at Tenant’s sole cost and
expense. If Landlord relocates the IT room, Landlord shall reimburse the Tenant
by way of immediately applied rent credit, the sum of $1,500.00. Upon the
completion of the relocation Landlord and Tenant will readjust the square
footage and amount of Fixed Basic Rent from the Demised Premises after the
relocation. Landlord further agrees that if the hallway door access can be
utilized for a new tenant, it shall credit Tenant toward the next payment of
Fixed Basic Rent the amount paid by Tenant for the hallway access door.

 

3.     Lease Term. Landlord and Tenant agree that the term of the Lease shall be
extended for five (5) years and four (4) months. The Commencement Date shall be
May 1, 2017 regardless of whether Landlord has completed Landlord’s Work as
described in Paragraph 6 and the Expiration Date shall be August 30, 2022. The
foregoing agreed upon Commencement Date for this First Amendment shall require
Tenant to vacate, and discontinue use of, that portion of the Premises leased
under the Original Lease (comprised of 3,305 rsf as described on Schedule A) by
no later than May 1, 2017 and to execute and deliver to Landlord this First
Amendment by no later than 5:00 PM April 12, 2017.The parties agree to execute a
Confirmation of Lease Term document to be prepared by Landlord consistent with
the form attached to the Original Lease as Exhibit B. The parties agree that the
Original Lease shall continue in accordance with its terms until the
Commencement Date described herein.

 

4.     Fixed Basic Rent. During the Lease Term for the Demised Premises, the
Fixed Basic Rent payable pursuant to the Lease, as further amended by this First
Amendment, shall be based on consecutive 12 month periods falling on the
anniversary of the Commencement Date, and each such 12-month period shall be a
“Lease Year.” The first Lease Year shall commence on the Commencement Date as
described above. There shall be an abatement of Fixed Basic Rent during the
initial four (4) months of the term. During the rent abatement period, Tenant
shall pay electric charges in the manner currently calculated as applied to the
Demised Premises. Fixed Basic Rent shall be payable based on 7,565 rsf as set
forth in the table below:

 

Lease Year    

Per RSF

   

Annual Rent

   

Monthly Rate

                              1     $ 30.00     $ 151,300.00*     $ 18,912.50  
                            2     $ 30.50     $ 230,732.50     $ 19,227.71      
                        3     $ 31.00     $ 234,515.00     $ 19,542.92          
                    4     $ 31.50     $ 238,297.50     $ 19,858.13              
                5     $ 32.00     $ 242,080.00     $ 20,173.33                  
            6    

$

32.50     $  81,954.16 **   $ $20,488.54  

 

*Based on 8 months following 4 month rent abatement

** Based on 4 months

 

2

--------------------------------------------------------------------------------

 

 

5.     Additional Rent/Utilities/Base Year/ Tenant’s Percentage. Tenant shall
continue to pay Additional Rent, Operating Expenses, and Utilities in the same
manner as presently paid pursuant to the Original Lease except as set forth
herein which shall be applicable after the Commencement Date. Electricity shall
be charged at the rate of the greater of $1.75 per rentable square foot or the
adjusted rate as described in Section 5 of the Lease. Tenant’s Percentage as
described in Section 4 (A) of the Original Lease shall be 7.6%. Landlord further
agrees that effective May 1, 2017, Tenant’s Base Year shall be Calendar Year
2017.

 

6.     Acceptance of Premises/ Additional Work. Tenant agrees that the Premises
are accepted in its AS –IS subject to Landlord implement the changes depicted on
the Space Plan attached hereto as Schedule A and in accordance with the scope of
work attached hereto as Schedule B. All work shall be performed by Landlord and
shall use the then applicable Building Standards. By its execution hereof,
Tenant accepts in all respects the Scope of Work. Any future changes thereto
which increases Landlord’s costs shall be implemented at the sole cost and
expense of Tenant. Tenant acknowledges that the performance of work shall cause
minor disturbance and interference to the operations of Tenant at the Demised
Premises. Landlord agrees that it shall commence the work described on Schedule
B as soon as commercially practical based on Tenant’s vacation and available
work space and to continue towards completion in a commercial reasonable manner.

 

7.      Right of Termination. Tenant shall have a one (1) time option (the
“Cancellation Option”) to terminate the Lease pursuant to the provisions of this
Paragraph. If properly exercised, the cancellation of this Lease pursuant to the
Cancellation Option shall be effective as of the fortieth (40th) month after the
Commencement Date (the “Cancellation Date”). Not later than the last day of the
twenty eighth (28th) month calculated from the Commencement Date, Tenant must
give Landlord written notice of Tenant's election to exercise the Cancellation
Option (the “Cancellation Notice”). As a condition of Tenant’s rights hereunder,
no Event of Default (beyond notice and any applicable grace period) shall exist
either on the date that Tenant exercises the Cancellation Option and up to, and
on and as of, the Cancellation Date. Tenant shall pay to Landlord, a fee (the
“Cancellation Fee”) in an amount equal to the unamortized portion (as of the
Cancellation Date) of (i) the Landlord’s costs for Landlord’s Work (iii) the
unamortized rent abatement and (iii) the leasing commissions and legal fees paid
by Landlord in connection with this Lease (collectively, “Landlord’s Costs”).
Landlord’s Costs will be amortized over the period commencing on the
Commencement Date and continuing through the scheduled expiration date of this
Lease at an annual interest rate of eight (8%) percent. Such payment shall be
made on the date upon which the Cancellation Notice is served. If Tenant timely
and properly exercises the Cancellation Option (time being of the essence): (i)
all Fixed Basic Rent and additional rent payable under this Lease shall be paid
through and apportioned as of the Cancellation Date (in addition to payment by
Tenant of the Cancellation Fee); (ii) neither party shall have any rights,
estates, liabilities or obligations under this Lease for the period accruing
after the Cancellation Date, except those which, by the provisions of this
Lease, expressly survive the expiration or termination of the term of this
Lease; and (iii) Tenant shall surrender and vacate the Premises and deliver
possession thereof to Landlord on or before the Cancellation Date in the
condition required under this Lease for surrender of the Demised Premises
including all restoration required under the Lease. If Tenant fails to vacate,
Tenant shall be deemed to have committed an Event of Default under the Lease as
amended hereby. Upon completion of Landlord’s Work and after the Commencement
Date is determined, Landlord shall provide Tenant with a detail of the
Cancellation Fee within thirty (30) days of written request by Tenant.

 

3

--------------------------------------------------------------------------------

 

 

8.     Notice to Landlord and Tenant/Rent Payment Address. Any notice,
statement, demand, request or other communication required or permitted to be
given and all payments of Rent and Additional Rent shall be sent to Landlord as
follows:

 

 
Lenox Drive Office Park LLC
c/o Vision Management, LLC
1009 Lenox Drive, Suite 100
Lawrenceville, New Jersey 08648
 

 

Tenant agrees that it shall pay Fixed Basic Rent and any Additional Rent and all
payments due under the Lease as amended to Landlord by an ACH or wire procedure
after receipt of appropriate information from Landlord. 

 

 

9.      Broker. Tenant and Landlord mutually represent and warrants to each
other Landlord that except for the broker described in Section 23 of the
Original Lease and Landlord’s broker (collectively the “Broker”) no other broker
or real estate agent was engaged or employed in connection with this First
Amendment. Landlord represents that it shall pay the Broker a commission
pursuant to a separate written agreement.   Each party hereby indemnifies and
holds the other harmless from and against any and all costs, claims, losses,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees and disbursements) arising out of any breach of the foregoing
representation.

 

10.  Security Deposit.   The parties hereby confirm that Landlord is holding a
Security Deposit in the form of a Letter of Credit in the amount of $100,000.00
which shall apply to the Demised Premises and this First Amendment. Landlord
agrees that after the Commencement Date and provide Tenant is not in default
hereof after any applicable notice and grace period, Tenant shall be entitled to
reduce the Security Deposit to the total sum of $50,000.00. Accordingly, Tenant
shall be entitled to replace the existing Security Deposit by either a cash
deposit of new letter of credit in the amount of $50,000.00. Landlord and Tenant
shall cooperate with the replacement and return procedures.

 

11.     Ratification. Tenant confirms and ratifies that, as of the date hereof:
(a) Tenant is the Tenant under the Lease and has neither assigned the Lease as
amended nor subleased any portion of the Premises; (b) the Lease as amended and
as further amended herein, is and remains in good standing and in full force and
effect; (c) Landlord is not in default of any of its obligations under the
Lease, nor, to Tenant’s knowledge, has any event occurred which, with the giving
of notice of the passage of time or both would constitute a default by Landlord
under the Lease; and (d) Tenant has no claims, counterclaims, set-offs or
defenses against Landlord arising out of the Lease as amended.

 

4

--------------------------------------------------------------------------------

 

 

12.     Binding Effect/Governing Law. Except as modified hereby, the Original
Lease as amended by the First Amendment shall remain in full force and effect,
and shall be binding upon Landlord and Tenant and their respective successors
and assigns. This First Amendment shall be governed by the law of the State of
New Jersey.

 

13.     Conflicts. If any inconsistency exists or arises between the terms of
this First Amendment and the terms of the Original Lease, the terms of this
First Amendment shall prevail.

 

14.     Counterparts. This First Amendment may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one and the same document. Signatures transmitted via facsimile or
e-mail shall have the same binding effect as original signatures. Promptly
following any facsimile transmittal or e-mail transmittal of signatures in “PDF”
format, the parties shall deliver to each other the original executed document
(it being agreed and understood that the delivery of such original shall not be
a condition to the binding nature of the facsimile or electronic copy of the
document).

 

 

15.     Continuation of Lease.      Except as set forth above, the Lease as
modified by this First Amendment shall continue in full force and effect in
accordance with its terms subject to the following modifications which shall
govern from and after the Commencement Date:

 

(a). The cleaning specifications attached hereto as Schedule C shall apply;

 

(b). The Building Standards for the Building attached hereto as Schedule D shall
apply;

 

(c) Section 18 B of the Lease shall be modified to delete Tenant’s right of set
off except upon receipt of a monetary judgment in favor of Tenant issue by a
court of competent jurisdiction;

 

(d) Section 25 of the Lease is deemed modified to provide that the Tenant shall
not have the right to terminate the Lease on account of Landlord’s exercise of
its right of relocation as otherwise described in Section 25.

 

(e) Section 31 (Expansion) and Section 33 (Tenants Economic Incentives) shall no
longer apply and shall be deemed null and void.

 

16.     Confidentiality.     The terms of this First Amendment shall remain
confidential and shall not be released to any third party except as otherwise
provided herein and as required by law. Nothing contained herein shall prohibit
the parties hereto from releasing the terms of this First Amendment to their
attorneys and/or other professionals, investors, lenders and potential
purchasers of the property. Except for public announcements that may be required
by law, all public announcements with the use of Tenant's name shall be subject
to Tenant's prior written consent, which may be withheld in Tenant's sole
discretion.

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date and year first above written.

 

 

 

LANDLORD:
LENOX DRIVE OFFICE PARK, LLC

 

 

By: ________________________________

 

Name: ______________________________

 

Title: _______________________________

 

TENANT:
CELSION CORPORATION

 

By: ________________________________

 

Name: ______________________________

 

Title: ___________________________

 

6

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

SPACE PLAN

 

 

[a1.jpg]

 

7,565 RSF

 

   Princeton Pike Corporate Center

997 Lenox Road - Suite 102 Lawrence Township, New Jersey

First Floor Plan

 

7

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

SCOPE OF WORK

 

 

Creating the Demised Premises

 

Shampoo the Carpets in the Demised Premises

 

Paint the Demised Premises

 

8

--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

CLEANING SPECIFICATIONS

 

[ex_99690img002.jpg]

 

9

--------------------------------------------------------------------------------

 

 

[ex_99690img003.jpg]

 

10

--------------------------------------------------------------------------------

 

 

SCHEDULE D

 

BUILDING STANDARD CONSTRUCTON MATERIALS

 

 

Door size and type

 

Building standard door for Lessee space will be 7’ rotary birch - stain grade

 

Building standard for Lessee space from corridor will be 7’Rotary birch – stain
grade

 

Doors will be 3’ width unless otherwise specified

 

All hollow metal door frames will be knock down type

 

Locksets

 

Building standard Schlage AL-Series Jupiter 626 chromium plated lever set

 

Locksets for corridor entrances and storage closets and passage sets for all
other areas

 

Blinds

 

Building standard will be 1” Levelour mini blinds with brushed aluminum finish

 

Lighting

 

Building standard recessed fluorescent fixtures 2x4 parabolic 18 cell (no return
air)

 

2 fixtures for each office and one fixture for every 100Sqft of open area

 

2 outlets for every office and one outlet for every perimeter wall of open area

 

1 20amp circuit per every four work stations

 

1 switch for every office and one switch for every open area

 

Building standard provides no provisions for floor outlets

 

Ceiling tile and grid (Lessee space) building standard

 

Grid standard 15/16” white grid by Armstrong

 

2x4 Cortega Lay-in #769 ceiling tile by Armstrong

 

HVAC Diffuser

 

Square flush diffuser (white) single baffle

 

11

--------------------------------------------------------------------------------

 

 

One diffuser per office and conference rooms

 

Open area diffusers will be installed per code

 

Sprinkler

 

Normal hazard Concealed heads will be used throughout

 

Heads will be located per New Jersey NFPA 13 code

 

Paint

 

Building standard will consist of only one paint color Benjamin Moore eggshell
finish

 

Flooring

 

Carpet

 

Tandus Carpet Tile 24” x 24” from quick ship line (City Walk Style)

 

VCT

 

Azrock 12” x 12” x 1/8” vinyl composite tile, Cortina Colors

 

Vinyl Base

 

Johnsonite 4” vinyl base, 1/8”

 

12